Citation Nr: 0937251	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  04-08 727	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for arteriosclerotic 
heart disease (ASHD), status-post myocardial infarction, 
including hypertension, claimed as secondary to the Veteran's 
service-connected type II diabetes mellitus.  

2.  Entitlement to service connection for erectile 
dysfunction, claimed as secondary to the Veteran's service-
connected type II diabetes mellitus.  


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to 
December 1970.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania.  Following that decision, the 
Veteran's case was transferred to the jurisdiction of the VA 
RO in Reno, Nevada, from where it now originates.  

In the August 2003 decision, the RO, in pertinent part, 
granted the Veteran's claim for service connection for type 
II diabetes mellitus, and denied his claims for service 
connection for ASHD, status-post myocardial infarction, 
including hypertension, peripheral neuropathy of the lower 
extremities, and erectile dysfunction.  

In May 2005, the Veteran testified during a hearing at the RO 
before the undersigned.  A transcript of the hearing is of 
record.  

In May 2006, the Board remanded the issues on appeal to the 
RO for additional evidentiary development.  At that time, the 
Board noted that the Veteran submitted a written statement in 
January 2002 that appeared to raise a new claim for service 
connection for dental trauma.  Since this issue has not yet 
been considered by the RO, the Board again refers this matter 
to the RO for appropriate development and adjudication.

Finally, the Board notes, the record on appeal currently 
includes an unrevoked January 2000 signed power of attorney 
(POA) appointing The American Legion as the Veteran's service 
representative.  However, in January 2008 and May 2009 
letters, the Paralyzed Veterans of America (PVA) stated that 
it was the Veteran's duly appointed representative, although 
the record does not contain a signed POA from the Veteran 
appointing the PVA as his representative.  In an August 2009 
letter, the Board requested that the Veteran clarify his 
choice of representative within 30 days of the date of the 
letter but he did not respond to this letter.  Therefore, the 
Board will assume that the Veteran wishes to represent 
himself.  



FINDINGS OF FACT

1.  The Veteran in this case served on active duty from 
January 1968 to December 1970.

2.  On May 28, 2009, prior to the promulgation of a decision 
in the present appeal, the Board received written notice from 
the Veteran that a withdrawal of his appeal is requested.



CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the Veteran have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2008).  Withdrawal may be made by an appellant (the 
Veteran) or by his or her authorized representative.  
38 C.F.R. § 20.204.  In the present case, the Veteran has 
withdrawn his appeal in a signed statement received by the 
Board on May 28, 2009 and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
D. J. DRUCKER
	Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


